Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 5-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and the reference cited in the IDS filed on December 18, 2020 do not teach or reasonably suggest:
the method, as recited by claims 1-2 and 5-10, particularly including rotating a spinneret around a first axis of rotation to produce spinning fibers; and wherein each mandrel's own axis of rotation is perpendicular to the first axis of rotation; or
the method, as recited by claims 11 and 13-14, particularly including rotating the spinneret about a first axis of rotation to produce the fibers; wherein an axis of rotation of each collection member is perpendicular to the first axis of rotation.
The approved Terminal Disclaimer filed on 30 November 2020 overcomes nonstatutory double patenting rejections relative to US Patent No. 10/675,850.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744